314 F.2d 343
Robert E. CLUNE et al., Plaintiffs-Appellants,v.PUBLISHERS' ASSOCIATION OF NEW YORK CITY et al., Defendants-Appellees.
No. 309, Docket 28085.
United States Court of Appeals Second Circuit.
Argued March 5, 1963.Decided March 6, 1963.

John R. Harold, of Harold, Luca, Persky & Mozer, New York City, for the plaintiffs-appellants.
John R. Schoemer, Jr., of Townley, Updike, Carter & Rodgers, New York City (Philip D. Pakula and Lorentz W. Hansen, New York City, on the brief), for defendants-appellees.
Before CLARK and WATERMAN, Circuit Judges, and ANDERSON, District judge.
PER CURIAM.


1
The judgment for defendants is affirmed on the opinion of District Judge Levet, D.C., 214 F.Supp. 520.